Wright J.
It was erroneous to substitute the administrators and continue the action as to them. The action then pending remained against Cannon but it was improper' *21to unite with him defendants liable in a different capacity and against whom a different judgment, if any, would have to be rendered. The fact that the note was joint and several does not take the case out of the rule recognized in the case of Childs, Sanford & Co. v. John Hyde & Co., 10 Iowa 294. And see Wapello County v. Bigham, Administrator Ib. 39; Fink & Co. v. Taylor’s Administratrix, 4 G. Greene 196.
Judgment reversed.